DETALIED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The limitations reciting at step (c) of claim 53 and 72, “optimizing hemodynamics and fluid administration” and reciting staging according to the AKIN classification scheme, (claims 68 and 69) are considered new matter with respect to the parent application (see as discussed in further detail below). 
Accordingly, the claims 53, 63, 64 and 66-72 have an effective filing date of 01/18/2019.

Status of the Claims
Claims 43-51, 53 and 63-72 are pending; claims 43, 53, 64-72 are amended; claims 43-51 and 65 are withdrawn; and claims 1-42, 52 and 54-62 are cancelled.  Claims 53, 63, 64 and 66-72 are examined below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/07/2021 is considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous objections to claims 68-70 are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 112(a) regarding enablement is withdrawn in response to Applicant’s amendments to the claims and supplemental data provided in the Declaration filed 09/07/2021 (the Declaration filed by inventor Dr. James Patrick Kampf, hereinafter referred to as the Kampf Declaration). In particular the Kampf Declaration supports the ability to rely on measurement of TIMP4 in urine from a subject identified as having one or more risk factors for AKI to diagnose an increased likelihood of the subject having AKI within 48 hours of the time the sample was obtained.
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims over non-statutory double patenting is withdrawn in response to amendments to the copending application (the claims of the copending application no longer recite the same biomarker as presently claimed).

Specification
The disclosure is objected to because of the following informalities:
Applicant’s amendments to the specification at para [0010] specify that the originally disclosed scheme is AKIN, as disclosed in Mehta et al.  
	In the present case (regarding this amendment to the specification), it is clear from the original disclosure that the citation of Mehta and the stages, namely Stage I-III as recited at paras [0010] of the original disclosure, were intended as the stages in Mehta (AKIN classification scheme). However, the amendment to specifically recite that the scheme originally recited at para [0010] of the original disclosure as “AKIN” raises issues of new matter because the stages recited in the specification (restated from Mehta) are not exactly consistent with those as disclosed in Mehta. 
	For example, the present disclosure indicates the stages are classified based on the criteria specific to serum creatinine OR urine output (see each of stages I-III recite criteria in alternative form). However, see Table 2 of Mehta, listing the AKIN classification/staging system for AKI, which indicates (under the Table, the table caption) that “Only one criterion (creatinine or urine output) has to be fulfilled to qualify for a stage”. This language appears to require the patient has to meet the serum creatinine AND/OR the urine output criteria in order to be classified in one of said stages (not limited to patients with only one of said criteria, as presently recited in the claims, but can have both criteria met and be classified particular stage).
	Furthermore, see Table 2 of Mehta at stage 2, the table recites “increase in serum creatinine to more than 200%-300% (>2- to 3-fold) from baseline”, whereas the original disclosure at para [0010] defines stage II as “increase in serum creatinine to more than 200% 
	As a result, the incorporation by reference based on Mehta, to indicate the classification scheme is specifically “AKIN” raises question as to whether the amendment to the specification introduces new matter. It is suggested that Applicant amend the specification to properly define Stage II according to Mehta, Applicant’s original citation of Mehta et al., and the original disclosure reciting the Stages I-III as from Mehta, are considered sufficient support to correct stage II as defined at para [0010]. However, as presently recited in the specification, the stages at para [0010], namely Stages I-III are not consistent with AKIN (are not the AKIN classification) due to the differences as indicated above.
Appropriate correction is required.

The attempt to incorporate subject matter into this application by reference to Merck Manual, 17th ed., Chapter 2222, is ineffective because of the following reasons:
See MPEP 608.01(p). In the present case, the subject matter is considered “Essential material” and as such cannot be incorporated by reference to non-patent literature. 
"Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. 
"Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
In the present case, the amendments to the specification following para [0108], the amendments incorporating whole paragraphs from Merck (specification amendments filed 09/07/2021), are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 
The added material which is not supported by the original disclosure is as follows: Namely the amendments following para [0108]
“ARF can often be prevented by proper maintenance of normal fluid balance, blood volume, and BP during and after major surgery; by adequate isotonic NaCl infusions in patients with severe burns, and by prompt transfusion in hemorrhagic hypotension. When a vasopressor drug is required, dopamine | to 3 µg/kg/min IV may augment renal blood flow, and urine output, but there is no clinical evidence that ARF is averted. In incipient ARF, furosemide with mannitol or dopamine may, reestablish normal urine flow or convert oliguric to nonoliguric ARF, but little evidence exists that the mortality rate is reduced.
Dehydration and ECF depletion should be avoided in patients requiring cholecystography or in patients with renal insufficiency requiring urography, particularly those  certain neoplastic diseases (e.g., lymphoma, leukemia), treatment with allopurinol should be considered along with alkalinizing the urine (oral sodium bicarbonate or acetazolamide) and increasing urine flow with increased oral or FY fluids to reduce urate crystallurta.
Dialysis improves fluid and electrolyte imbalances and allows adequate nutrition. No consensus exists as to when to begin dialysis, how frequently to perform it, or whether it even improves recovery or survival. However, hemodialysis with biocompatible membranes (e.g., polysulfone, polyacrylonitrile, polymethylmethacrylate) rather than cuprophane membranes may improve the recovery of renal function and reduce the mortality rate.
ARF should be managed without dialysis only when dialysis is unavailable or the course of ARF is uncomplicated and has existed < 5 days. All renally excreted substances (e.g., digoxin, some antibiotics) must be adjusted. Water intake should be restricted to a volume equal to urine output plus measured extrarenal losses plus 500 mL/day for insensible loss. Water intake can be further modified to keep the serum Na concentration in the normal range. Body weight is an indication of fluid intake; weight loss of up to 0.5 kg/day is expected in patients not meeting basal caloric needs, and any weight gain must be attributed to excess fluid. Na and K intake is minimized, except when prior deficiencies or GI losses occurred. To reduce nitrogen loss, oral or TV administration of essential amino acids with glucose or a highly concentrated carbohydrate has been advocated, but risks include fluid overload, hyperosmolality, and infection. Ca salts {carbonate, acetate} before meals help maintain serum phosphorus at < 5.5 mg/dL (< 1.78 mmol/L). To help maintain serum K at < 6 mmol/L in the absence of dialysis, a 
When obstruction is relieved, polyuria characterized by excretion of large amounts of Na, K, Mg, and other solutes may result. Self-limited hypokalemia; hyponatremia, hypernatremia, hypomagnesemia, or marked contraction of ECF volume with peripheral vascular collapse can occur. In many patients, a brisk diuresis after relief of obstruction is a physiologic response to the expansion of ECF during obstruction and does not compromise volume status. Overzealous administration of salt and water after relief of obstruction can prolong the diuresis.
In the postoliguric phase, close attention to fluid and electrolyte balance is mandatory to present potentially serious or lethal disturbances in extracellular volume, osmolality, acid-base balance, and K balance.”

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

New Matter
Claims 53, 63, 64 and 66-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 53 and 72 have been amended in order to recite at step (c), “and optimizing hemodynamics and fluid administration” as applied treatment alternative. Applicant indicates at remarks filed 09/07/2021, pages 8-9, that the Specification has been amended in order to include several chapters from the Merck Manual, Applicant indicating the incorporated passages as supporting the newly recited claim limitation “optimizing hemodynamics and fluid administration”. However, see as discussed previously above, the amendments to the specification to include passages of Merck are considered new matter, as the passages are improperly relying on incorporation by reference to import essential material. No support could be found in the original disclosure for the limitations recited at step c of amended claims 53 and 72. 
Claims 68 and 69 recite the limitations “wherein the increased likelihood of having acute kidney injury within 48 hours is an increased likelihood of having Stage I … or stage II or III” (claim 68), see also claim 69 similarly amended. In particular, the claims as amended recite that subject of the claimed method is classified as having an increased likelihood of kidney injury in accordance with the staging scheme “AKIN”. Applicant indicates support for the limitations in 
Nowhere in the Summary of Applicant’s invention does Applicant refer to predicting future risk of AKI in terms of the classification scheme of AKIN as part of the claimed method, rather the specification only supports the claimed method predicting risk as classified by RIFLE.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 63, 64 and 66-72 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 53 and 72 as amended recite the limitation “optimizing hemodynamics and fluid administration”. See as discussed previously above, no support can be found in the originally 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 53, 63, 64 and 66-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and



Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claim(s) recite(s) “performing an assay to detect…(TIMP4) in a urine sample…diagnosing the subject as having an increased likelihood of having acute kidney injury within 48 hours of the time the sample was obtained based on the assay result” and “wherein the assay results is above a predetermined threshold indicative of the increased likelihood”. 
The natural relationship to which the claims are directed (i.e. the relationship between TIMP4 and increased likelihood of having future AKI within 48 hours of sample acquisition) is a law of nature. 
Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those as indicated above because they involve a “relation itself [which] exists in principle apart from any human action” (id. At 77), namely the naturally occurring relationship between TIMP4 and the diagnosis related to likelihood of future AKI. The correlation between TIMP4 and diagnosis as claimed is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. 
The claims also recite “the assay results is above a predetermined threshold indicative of the increased likelihood”, thereby further encompassing a comparison step (comparison of the measured level to a predetermined threshold (cutoff) to indicate diagnosis). Comparing to a threshold/cutoff value is also categorized as an abstract idea, namely mental processes/ concepts performed in the human mind (such as a doctor simply thinking about the measured level of TIMP4 in relation to a threshold value and making an evaluation, judgment, or opinion). The claims, under their broadest reasonable interpretation, cover performance of identifying increased likelihood of future AKI solely within the human mind, or by a human using pen and paper. Comparing information regarding a sample to a control or target data (in this case, comparing a measured level to a cutoff/threshold value) represents abstract ideas. 
University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Step 2A, Prong 2
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons:
The above discussed steps of  evaluating renal status by diagnosing increased likelihood of future AKI based on comparing measured TIMP4 level to a predetermined threshold are steps insufficient to integrate the judicial exceptions into practical applications thereof because they are themselves the judicial exceptions.
In addition to the above discussed steps, the claims recite (regarding the detection of TIMP4) “performing an assay” and “in a urine sample obtained from the subject to generate an assay result”. Such steps of providing a sample and measuring the level of TIMP4 are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). See MPEP 2106.05(g). Furthermore, the steps as claimed, namely steps of performing an assay to measure TIMP4 level, are recited at an extremely high level of generality and are not limited to any 
The independent claims (claims 53 and 72) further recite “treating the subject, based on the diagnosis of an increased likelihood of having acute kidney injury within 48 hours, for acute kidney injury by one or more of initiating renal replacement therapy, withdrawing of compounds that are known to be damaging to the kidney, delaying procedures that are known to be damaging to the kidney, modifying diuretic administration, and optimizing hemodynamics and fluid administration.”
The recited “treating” step is insufficient to integrate the judicial exception because as recited, the claim recites plural treatments recited in the alternative, some of which amount to doing nothing (i.e., taking no action). For example, see the claims encompass treating by delaying procedures that are known to be damaging to the kidney and monitoring kidney reperfusion, both of which amount to taking no action. Further treating by “optimizing hemodynamics and fluid administration” does not clear amount to administering or performing a particular and specific treatment (in terms of an actively performed step that amounts to a practical application). 
Similarly, delaying procedures that are known to be damaging to the kidney, further is insufficient to amount to a practical application because this also amounts to nothing (delaying amounts to taking no action). For example, it is not the case that this step takes the results of the correlation and modifies/changes a procedure that is already being performed on/administered to the patient. Rather delaying amounts to taking no action.
Further as amended the claims recite “based on the diagnosis of an increased likelihood of having acute kidney injury within 48 hours”; even as amended the claims do not clearly 
For all of these reasons, the judicial exceptions are not integrated into a practical application. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	The additional elements of the claims further fail to add significantly more to the judicial exception(s). The step of performing an assay to measure TIMP4 in a bodily fluid sample are recited at an extremely high level of generality and are not, for example, limited to any particular assay technique. Performing assay to measure TIMP4 in bodily fluid samples was well known, routine and conventional activity, previously taken by those of ordinary skill in the art, see for example, Spinale WO2008008809 (previously cited above) teaching detection of the marker in samples such as urine (e.g., page 13, lines 5-6 and claim 18). See also Spinale WO2007133905 (also cited previously above), at page 11, starting at line 25 to page 12, line 9, teaching there are numerous methods for detecting analytes that are TIMPs. 
Even further, such general steps (performing an assay to detect the level of TIMP4) are considered to merely amount to insignificant extra-solution activity, of which the purpose is merely to obtain the data (i.e., insignificant data gathering steps). Performing an assay generally as claimed, is not for example, gathering the data in some unconventional manner, and as such fails to provide and “inventive concept”, such to add significantly more than the judicial exceptions themselves. 

When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. See also MPEP 2106.05(g).
While the claims do further recites steps of “treating acute kidney injury”, this step is not clearly integrated into practical application of the judicial exception for the reasons as discussed previously in detail above. For example, under broadest reasonable interpretation, the claims encompass scenarios where no action is further taken (as presently recited, the claims encompass taking no practical application of the judicial exceptions because some treatments claimed amount to taking no action). Also as indicated above, when interpreted broadly the treating step is not clearly performed as a result of, or in application of, the judicial exception (treating based on diagnosis is not necessarily the same in scope as treating the subjected that is diagnosed as having increased likelihood).
Appending a generic, routine, and obvious post-solution treatment step does not provide a sufficient inventive concept to satisfy § 101. As was the case in Mayo and Ariosa, the method Mayo, 132 S. Ct. at 1298, 1300; Ariosa, 788 F.3d at 1377-78.
The additional elements, alone or in combination, do not go beyond well-understood, routine and conventional activity for the reasons as indicated above. The ordered combination adds nothing additional to the elements as considered individually above. Although it may not have been routine and conventional in the assay art to perform the assay on a subject to detect TIMP4 in urine and to further treat with a specific or particular treatment, a subject based on an increased likelihood of future AKI within 48 hours based on increased (compared to a predetermined threshold) level, as indicated above, the claims are not limited to such actions (the claims encompass treating by doing nothing, namely taking no action, which does not amount to a practical application). 
Although the claims have been amended to recite that the subject is a subject having been identified as having one or more risk factors for AKI, limitations specific to the subject population also fails to constitute a technical advancement or improvement in the method or the art. The particular active method steps (namely measuring the level of TIMP4) would not be performed any differently depending on the limitations pertaining to the subject population.
Additionally, selecting a subject…based on the subjects having been identified as having one or more risk factors for acute kidney injury (claim 72) is itself a judicial exceptions because identification of risk factors is itself a mental process performed in the practitioner’s head. When given broadest reasonably interpretation, such activity amounts to merely thinking of a patients potential risk, and fails to specifically require any active method steps necessarily be performed. Such a limitation does not clearly define the subject, but rather is a limitation that defines what 
Similarly, the limitations of the dependents claims fail to further integrate the juridical exceptions into practical applications thereof or add a step or element which amounts to significantly more (see for example, claim 63 merely limits the level to a concentration measurement; 64 further specifies the increased likelihood of having AKI within 48 hours to increased likelihood in the future, however, this is already suggested at the independent claim, as the claim recites likelihood of having within 48 hours, thereby suggesting future; claims 66-70 further describe the judicial exception, namely that the diagnosis is of increased likelihood within 24 or 12 hours and of a particular state of AKI according to RIFLE classification; and claim 70 limits the sample to urine, however this fails to change the active assay steps performed for determining the level of TIMP4, i.e. the assay would be performed in the same manner). 
Regarding claim 71, it is also the case that limitations such as “wherein the subject does not have acute kidney injury at the time at which the sample is obtained” fail to add significantly more to the judicial exception. In particular, limitations pertaining to the subject population do not constitute a technical advancement or improvement, and further it is not the case that the active assay steps would be performed differently (determining the level) depending on the limitations pertaining to the subject themselves (whether or not they had AKI at the time of sampling) (see as discussed previously above).
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

For the reasons as indicated previously above under Priority, Claims 68-70 have an effective filing date of 1/18/2019. As a result, earlier filed WO2011/035097 (same inventors) applies as art under 35 U.S.C. 102. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 53, 63, 64, 66-72 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderberg et al., WO2011/035097A1.
Anderberg et al. (earlier filed, by Applicant) similarly teach a method for evaluating renal status in a subject the method comprising a) performing an assay to detect TIMP4 (concentration of TIMP4) in a body fluid (such as urine, as in claim 69), thereby generating an assay result as claimed, b) diagnosing a subject based on the level of TIMP4 above a threshold as having increased likelihood of acute kidney injury (future injury) within 48 hours of when the sample was obtained, and c) treating the subject for acute kidney injury as claimed (see paras [0014], [0066], [0087], [0088], [0108]). See particularly at para [0108], Anderberg teach at least some of the alternative recited treatments as presently claimed.
In particular regarding claims 68 and 69, see Anderberg at paras [0029], [0036], [0037] and claims 17-28, Anderberg teach the increased likelihood is of having RIFLE stage I or F, or just F, within 48 hours (Anderberg addressing stages only in terms of the scheme RIFLE).
.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive for the following reasons.
At remarks pages 8-9 Applicant refers to the amendments to the specification to incorporate AKIN in the original disclosure, indicating the original support for this amendment at para [0010]. See as discussed in detail above, while it is apparent from the original disclosure that Applicant intends to include the AKIN scheme from Mehta at the background of the claimed invention in the original disclosure, see discussed in detail above Applicant’s recitation of the stages are not exactly that as in Mehta. 
See also discussed in detail above, Applicant’s intention to incorporate whole paragraphs from Merck Manual by reference are addressed. Applicant’s incorporation by reference is not proper for the reasons as discussed above, and introduces new matter.
Further regarding remarks at page 9, see the rejections as set forth in detail above regarding new matter at the claims. Although Applicant’s amendment introduces passages from the Merck Manual to the specification in order to support amendments to the claims, the incorporation by reference to the Merck Manual introduces new matter as indicated above. Further essential material may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent 
Regarding priority (remarks pages 9-10), Applicant disagrees that the limitations specifically reciting the classification scheme AKIN are new matter, Applicant referring to originally filed specification at para [0010] for support. However, see the rejection as discussed in detail previously above, for the reasons as indicated above, the claims have an effective filing date of 01/18/2019. 
Regarding remarks at pages 10-11, see the previous objections to claims 68-70 are withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 112(a), new matter, see for the reasons as discussed in detail above the rejection is maintained.
Regarding remarks at page 11-16, the previous rejection of claims under 35 U.S.C. 112(a) regarding enablement is withdrawn in response to Applicant’s amendments to the claims and supplemental data provided in the Declaration filed 09/07/2021 (the Declaration filed by inventor Dr. James Patrick Kampf, hereinafter referred to as the Kampf Declaration).
Regarding remarks at pages 16-17, see as indicated above, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 101 (remarks pages 17-18), Applicant indicates amendments to the claims in order to recite limitations supported by the Merck Manual, namely “optimizing hemodynamics and fluid administration”. See the limitations discussed in detail above under the rejection, for the reasons as indicated above, the claims as amended are not patent eligible. 

Applicant’s argument that the limitation amounts to modification of a procedure is not persuasive because, for example delaying indefinitely would be encompassed and does not apply a procedure and as such, would amount to taking no action.
Regarding the rejection under 35 U.S.C. 102 (remarks page 18), Applicant refers to the arguments above regarding priority. See the response to said remarks previously above. See further the amended grounds, the independent claims as amended also recites new matter and as such the additional claims are included in the rejection.
Regarding the rejection of claims on the grounds of nonstatutory double patenting (remarks pages 18 and 19), the rejection is withdrawn in response to amendments in the copending application.
For all the above reasons, Applicant’s remarks are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)